Exhibit 99.2 HELIX BIOPHARMA CORP. REPORT OF VOTING RESULTS This report describes the matters voted on and the outcome of the votes at the Annual General and Special Meeting of Helix BioPharma Corp. held December 9, 2009 (the “Meeting”).All matters were voted on by way of show of hands. 1.Set number of directors for election at the Meeting The number of directors for election at the Meeting was set at seven 2.Election of Directors The following individuals were elected as directors: Donald H. Segal Kenneth A. Cawkell Jack Kay Gordon Lickrish John Docherty Kazimierz Roszkowski-Śliż W.
